Citation Nr: 0620290	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder.  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  In this case, the Board finds a remand is 
necessary to allow for further development of the veteran's 
claimed in-service stressors.
 
The veteran served in Vietnam from September 1971 to August 
1972 as an Aircraft Electrician with the 604th Transportation 
Company.  In a statement submitted February 2005, he 
identified six PTSD stressors that allegedly occurred during 
the first eight or nine months of his tour, when his company 
was stationed at Camp Holloway in Pleiku.
 
The first alleged stressor took place on a Sunday within two 
to three months of the veteran's arrival in Vietnam.  The 
Viet Cong fired on the compound gate as the veteran was 
entering, and he had to run to evade enemy fire.

The second stressor occurred in October or November 1971 when 
the veteran was onboard a helicopter during a test flight.  
The engine caught fire at 8000 feet, and the veteran feared 
the helicopter would explode.  The helicopter had a hard 
landing, and no one was injured.

The third stressor took place on December 26, 1971.  The Viet 
Cong launched tear gas into the compound and conducted a 
ground attack at night.

The fourth stressor was in January 1972.  The veteran 
witnessed a helicopter crash 150 feet away from his position 
on the flight line, and he saw the main rotor blade cut 
through the left gunners well and the crew chief's legs.  The 
co-pilot was killed and the crew chief lost both feet.

The fifth stressor took place during "Tet 72."  The veteran 
was part of a recovery crew sent out on a CH-47 helicopter in 
response to a downed Cobra near Kontum.  The veteran's 
helicopter started taking enemy fire and made a precautionary 
landing at Kontum where the veteran saw several body bags and 
the uncovered bodies of dead Vietnamese.

For the sixth stressor, the veteran reported multiple 
exposures to mortar attacks, perimeter probes, and perimeter 
mines until he was evacuated from Pleiku in April 1972.

In response to the veteran's February 2005 stressor 
statement, the RO requested verification of the two 
helicopter incidents from the US Army and Joint Services 
Records Research Center (JSRRC).  The RO, however, 
incorrectly specified that the alleged helicopter engine fire 
took place in January 1971, not in October or November 1971 
as the veteran reported.  In fact, the veteran did not even 
arrive in Vietnam until September 1971.  When the JSRRC 
responded in May 2005, it indicated it could not verify the 
event.  In regard to the alleged helicopter crash in January 
1972, the JSRRC provided no indication that it had taken 
steps to confirm such an incident, instead reporting a 
helicopter crash in January 1971.  (The Board further notes 
that the printout of the JSRRC's response contained in the 
claims folder cuts-off every sentence at the right margin, 
obscuring dates and reducing legibility.)  As the JSRRC was 
not provided with correct stressor information and, in turn, 
did not provide adequate responses, on remand, new 
verification requests should be made in regard to the two 
alleged helicopter incidents.

Requests should also be made to the JSRRC to verify the two 
alleged attacks on Camp Holloway in 1971.  The veteran has 
provided sufficient information to attempt verification, 
indicating that the attack on the entrance gate took place 
within two to three months of his arrival in Vietnam, which 
would be October or November 1971, and that the second attack 
took place on December 26, 1971.  The Board notes that the RO 
did conclude, in the December 2005 Supplemental Statements of 
the Case (SSOC), that no attack took place in December 1971, 
based upon its review of a "Chronology of VC/NVA Attacks."  
However, the claims folder does not contain this chronology, 
nor any other evidence supportive of the RO's conclusion.

On remand, the veteran should be given another opportunity to 
proffer information regarding all of his stressors, including 
dates, places, detailed descriptions of the events, his 
service units, duty assignments, and the names and other 
identifying information of any individuals involved.  He 
should specifically be asked to provide the following: the 
names of the crew chief who was injured and the co-pilot who 
was killed in the January 1972 helicopter crash; the 
approximate date, within a two month range, of the recovery 
mission during "Tet 72"; the approximate dates, within a 
two month range, of any mortar attacks on Camp Holloway.  
Once any additional information has been submitted, the 
veteran's file should be reviewed and a summary prepared of 
all of his claimed stressors.  The summary, a copy of the 
veteran's DD-214, and copies of any service personnel records 
associated with the claims folder should then be sent to the 
JSRRC so an attempt at verification can be made.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
verifying his alleged stressors, and the Board encourages him 
to take full advantage of this opportunity.

If any of the stressors are verified, and after any 
additional evidence has been submitted, the veteran should be 
provided with a VA examination to determine whether he 
currently suffers from PTSD as a result of the verified 
stressor(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the medical evidence of 
record indicates a history of alcohol abuse.  If a positive 
diagnosis of PTSD is made, the examiner should also provide 
an opinion as to whether any present alcohol abuse is 
secondary to the PTSD.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not 
preclude a veteran from receiving compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.

2.	A complete and legible copy of the May 
2005 response from the US Army and 
Joint Services Records Research Center 
(JSRRC) should be associated with the 
claims folder.

3.	The veteran should be afforded another 
opportunity to provide information 
regarding his alleged stressors.  He 
should be sent a letter informing him 
of the need for specific information 
regarding the stressors and instructing 
him to provide, to the extent possible, 
relevant dates, places, detailed 
descriptions of the events, his service 
units, duty assignments, and the names 
and other identifying information of 
any individuals involved.  The veteran 
should be informed of the appropriate 
time frame he must provide for the 
alleged stressors if he cannot supply a 
specific date.  He should specifically 
be asked to provide the following: the 
names of the crew chief and co-pilot 
involved in the January 1972 helicopter 
crash; the approximate date of the 
recovery mission during "Tet 72"; the 
approximate dates of any alleged mortar 
attacks on Camp Holloway.

4.	After additional information, if any, 
has been received, the AMC should 
review the file and prepare a summary 
of all of the claimed stressors.  This 
summary must be prepared regardless of 
whether the veteran provides the 
additional information requested above.  
The AMC should then draft a letter 
asking the JSRRC to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors.  The JSRRC should be 
given the following: a copy of the 
prepared summary, a copy of the 
veteran's DD-214, and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignments. 

5.	If the JSRRC requests more specific 
descriptions of the stressors in 
question, the veteran must be notified 
and requested to provide the necessary 
information.

6.	If, and only if, any stressors are 
verified as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  The examiner 
should report whether a diagnosis of 
PTSD based on a finding of the 
credible/verified stressor(s) can be 
made under the criteria of the DSM-IV.  
If the veteran's symptomatology is 
indicative of PTSD, the examination 
report should include responses to the 
following:
State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's PTSD is the result of 
his exposure to the 
credible/verified stressor(s) in 
service, as opposed to being due 
to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence 
both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)

Does the veteran's symptomatology 
indicate a substance abuse 
disorder?  If so, state a medical 
opinion as to the likelihood  
(likely, unlikely, at least as 
likely as not) that his alcohol or 
drug abuse is caused by his PTSD, 
as opposed to being due to some 
other factor or factors.

7.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for PTSD must be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


